Case 19-13124-JDW     Doc 15   Filed 01/28/20 Entered 01/28/20 10:39:27      Desc Main
                               Document     Page 1 of 4

             IN THE UNITED STATES BANKRUPTCY COURT FOR
                 THE NORTHERN DISTRICT OF MISSISSIPPI

   IN THE MATTER OF:                                    CHAPTER 13 CASE NO:

   WILL TATE                                            19-13124-JDW

      NOTICE OF TRUSTEE’S MOTION TO MODIFY CONFIRMED PLAN

         Should any party receiving this notice respond or object to said motion,
   such response or objection is required to be filed on or before March 2, 2019,
   using the CM/ECF system or with the Clerk of this Court at the following
   address:

                          Shallanda J. Clay, Clerk of Court
                              U. S. Bankruptcy Court
                           Northern District of Mississippi
                              703 Highway 145 North
                                Aberdeen, MS 39730

   and a copy must be served on the undersigned Chapter 13 Trustee. If no
   responses are filed, the Court may consider said motion immediately after the
   time has expired. In the event a written response is filed, the Court will notify
   you of the date, time and place of the hearing thereon.

                                   CERTIFICATE

          I, the undersigned Attorney for Trustee, do hereby certify that I
   electronically filed the foregoing with the Clerk of Court using the CM/ECF
   system, and I hereby certify that I either mailed by United States Postal
   Service, first class, postage prepaid, or electronically notified through the
   CM/ECF system, a copy of the above and foregoing to the following attorneys
   of record and/or parties of interest.

   Dated: January 28, 2020

                                           LOCKE D. BARKLEY
                                           CHAPTER 13 TRUSTEE

                                           /s/ Melanie T. Vardaman
                                           ATTORNEY FOR TRUSTEE
                                           W. Jeffrey Collier (MSB 10645)
                                           Melanie T. Vardaman (MSB 100392)
                                           6360 I-55 North, Suite 140
                                           Jackson, Miss. 39211
                                           (601) 355-6661
                                           ssmith@barkley13.com
Case 19-13124-JDW     Doc 15     Filed 01/28/20 Entered 01/28/20 10:39:27   Desc Main
                                 Document     Page 2 of 4




              IN THE UNITED STATES BANKRUPTCY COURT FOR
                  THE NORTHERN DISTRICT OF MISSISSIPPI

   IN THE MATTER OF:                                     CHAPTER 13 CASE NO:

   WILL TATE                                             19-13124-JDW

                     MOTION TO MODIFY CONFIRMED PLAN

         COMES NOW the Chapter 13 Trustee, Locke D. Barkley (the

   “Trustee”), by and through counsel, and files this Motion to Modify Confirmed

   Plan (the “Motion”). The recipient(s) of this Motion have 30 days, subject to

   Fed. R. Bankr. P. 9006(f), in which to file a response or objection. In support

   of the Motion, the Trustee states as follows:

         1.      The Debtor’s Chapter 13 plan was confirmed by Order of this

   Court entered on October 15, 2019, for a term of sixty (60) months (Dkt. #13)

   (the “Confirmed Plan”). The Confirmed Plan provides for no distribution to

   nonpriority unsecured creditors with timely filed and allowed proofs of claim.

         2.      Section 3.1(c) of the Confirmed Plan contains a provision that

   provides for the payment of $172.19 per month beginning September 2019 to

   Ditech     Financial,   LLC     as   a   continuing   escrow   payment     (the

   “Escrow Provision”).

         3.      On or about January 9, 2020, Ditech Financial LLC (the

   “Creditor”) filed its Proof of Claim (Clm. #9-1) in the amount of $24,829.17

   (the “Claim”). Neither the Claim nor any of the attachments provided for or

   required a monthly escrow payment from the Debtor.
Case 19-13124-JDW      Doc 15   Filed 01/28/20 Entered 01/28/20 10:39:27     Desc Main
                                Document     Page 3 of 4

         4.       The Trustee requests that Section 3.1(c) of the Confirmed Plan

   be modified to remove the Escrow Provision.

         5.       The Debtor’s plan payment should be reduced accordingly.

         WHEREFORE, PREMISES CONSIDERED, the Trustee prays that

   upon notice and hearing that this Court enter its order granting the Motion

   and for such other relief to which the Trustee and this bankruptcy estate may

   be entitled.

         Dated: January 28, 2020

                                           Respectfully submitted,

                                           LOCKE D. BARKLEY
                                           CHAPTER 13 TRUSTEE

                                           /s/ Melanie T. Vardaman
                                           ATTORNEY FOR TRUSTEE
                                           W. Jeffrey Collier (MSB 10645)
                                           Melanie T. Vardaman (MSB 100392)
                                           6360 I-55 North, Suite 140
                                           Jackson, Miss. 39211
                                           (601) 355-6661
                                           ssmith@barkley13.com
Case 19-13124-JDW    Doc 15   Filed 01/28/20 Entered 01/28/20 10:39:27      Desc Main
                              Document     Page 4 of 4

                           CERTIFICATE OF SERVICE

          I, the undersigned attorney for the Trustee, do hereby certify that I
   electronically filed the foregoing with the Clerk of Court using the CM/ECF
   system, and I hereby certify that I either mailed by United States Postal
   Service, first class, postage prepaid, or electronically notified through the
   CM/ECF system, a copy of the above and foregoing to the Debtor, attorney for
   the Debtor, the United States Trustee, and other parties in interest, if any, as
   identified below.

         Ditech Financial, LLC
         f/k/a Green Tree Servicing, LLC
         Post Office Box 12740
         Tempe, AZ 85284-0046

   Dated: January 28, 2020

                                           /s/ Melanie T. Vardaman
                                           MELANIE T. VARDAMAN
